                                                                           USDC-SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC#:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: /I,) 9,7'       /t
 MONTEFIORE MEDICAL CENTER,

                                 Plaintiff,                          No. 09-CV-3096 (RA)(SN)

                           V.                                  ORDER ADOPTING REPORT AND
                                                                   RECOMMENDATION
 LOCAL 272 WELFARE FUND, et al.,

                                 Defendants.




 MONTEFIORE MEDICAL CENTER,

                                 Plaintiff,                         No. 14-CV-10229 (RA)(SN)

                           V.                                  ORDER ADOPTING REPORT AND
                                                                   RECOMMENDATION
 LOCAL 272 WELFARE FUND, et al.,

                                Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff Montefiore Medical Center brought two actions, in 2009 (the "First Action") and

2014 (the "Second Action"), against Defendants the Local 272 Welfare Fund and its manager,

Mark Goodman, demanding payment based on medical treatments that Montefiore provided to

Fund beneficiaries.* The Court assumes the parties' familiarity with the facts, these cases' lengthy

procedural history, and the prior decisions reached in these actions. On May 3, 2018, Magistrate

Judge Netbum directed the parties to file consolidated briefing for all the outstanding issues in




• Plaintiff subsequently filed a third action against Defendants, see 17-CV-10213 (RA)(SN), which raises separate
legal claims from the prior two actions.
these two matters.   See 09-CV-3096, Dkt. 116; 14-CV-10229, Dkt. 80.           On June 18, 2018,

Montefiore filed a consolidated motion for judgment. See 09-CV-3096, Dkt. 124; 14-CV-10229,

Dkt. 87.

       Now before the Court is Judge Netbum's January 25, 2019 Report and Recommendation

(the "Report"), (09-cv-03096, Dkt. 140; 14-cv-10229, Dkt. 103) which recommends granting in

part and denying in part Montefiore's consolidated motion.        The parties have not filed any

objections to the Report.

       "When the parties make no objections to the Report, the Court may adopt the Report if

there is no clear error on the face of the record." Galeana v. Leomongrass on Broadway Corp.,

120 F. Supp. 3d 306,310 (S.D.N.Y. 2014). Having reviewed the record for clear error, and found

none, the Court adopts Judge Netbum's thorough and well-reasoned Report in its entirety.

Accordingly, it is hereby ORDERED that:

       (1) Montefiore shall not be reimbursed for the ERISA claims of patients O.M., O.N., and

           F.P.;

       (2) Montefiore shall be reimbursed for the ERISA claims of patients M.S. and J.B. with

           respect to any medical costs arising from emergency room treatment that these patients

           received, but not with respect to any treatment that these patients received after being

           admitted to the hospital;

       (3) Montefiore shall be reimbursed for the ERISA claim of patient B-11 with respect to

           any medical costs arising from emergency room treatment that this patient received,

           but not with respect to any treatment that this patient received after being admitted to

           the hospital;




                                                2
         (4) Montefiore shall be awarded pre-judgment interest at the federal prime rate with

            respect to its post-MagnaCare ERISA claims from the First and Second Actions, and

            shall submit its proposed calculations of the proper amount of this interest to Judge

            Netbum for approval; and

         (5) Montefiore shall be awarded pre-judgment interest in the amount of $475,185 arising

            from its successful breach of contract claims in the First Action.

         As the parties were previously advised, the choice not to file written objections waives

appellate review of this decision. See United States v. James, 712 F.3d 79, 105 (2d Cir. 2013).

         The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 124 in

case 09-CV-3096 and at Dkt. 87 in case 14-cv-10229. The cases shall remain open so that

Montefiore may renew its application for attorney's fees incurred in litigating its ERISA claims in

these actions.


SO ORDERED.

Dated:     February 12, 2019
           New York, New York

                                                    "~~.,-~, brams
                                                   United States District Judge




                                                 3
